ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                 )
                                              )
ECC-RMA, LLC                                  )      ASBCA Nos. 58315, 58316, 58317
                                              )                 58318,58319,58320
                                              )                 58549
Under Contract No. W912PL-10-D-0037           )

APPEARANCE FOR THE APPELLANT:                        Kevin J. Kelly, Esq.
                                                      Corporate Counsel

APPEARANCES FOR THE GOVERNMENT:                      Thomas H. Gourlay, Jr., Esq.
                                                      Engineer Chief Trial Attorney
                                                     John F. Bazan, Esq.
                                                      Engineer Trial Attorney
                                                      U.S. Army Engineer District, Los Angeles

                                ORDER OF DISMISSAL

       On 17 July 2014, the parties filed a Joint Stipulation ofDismissal, stating that
these appeals have been settled and all sums payable under the settlement agreement have
been made.

       WHEREFORE, ASBCA Nos. 58315, 58316, 58317, 58318, 58319, 58320, 58549
are hereby dismissed with prejudice.



                                            (~----
       Dated: 21July2014

                                            ~
                                                  Admin istrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 58315, 58316, 58317, 58318,
58319, 58320, 58549, Appeals ofECC-RMA, LLC, rendered in conformance with the
Board's Charter.

      Dated:

                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals